DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 7/22/2022. As directed by the amendment: claims 1, 5, 19-20, and 22 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-22 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angelides (US 20170140103 A1) in view of Davis et al. (US 20160158056 A1).

Regarding Claim 1, Angelides discloses systems and methods for providing comprehensive care for stoma patients, and teaches a method, performed in an accessory device 210 (“mobile device 210 may include a smart phone”, see fig. 1 and [0071]) or accessory device 710 ('mobile device 710 can be a mobile phone', fig.7A, ¶ 104) of an ostomy system 100 (including at least "collection bag 110", see fig. 1 and ¶ 103), wherein the accessory device 210/710 ('mobile device', fig.7A, ¶ 103; Note: 210 is analogous to 710) comprises an interface (the screen of 210/710) configured to communicate with one device 120 (“sensor device 120”, see ¶ 49) of the ostomy system 100 , the interface (the screen of 210/710) comprising a display ('display screen', fig.7C, ¶ 71; Note: mobile device 210 is equivalent to mobile device 710), wherein the ostomy system 100 comprises a monitor device 120 (“sensor device 120”, ¶ 49) and ostomy appliance configured to be placed on a skin surface of a user ("mounting plate 420 (such as shown in FIG. 4C), commonly called a flange, wafer or baseplate", ¶ 46; Note: ostomy appliances are well-known in the art to be placed on a skin surface of a user), wherein the ostomy appliance comprises a base plate 420 ('mounting plate', fig.4B, ¶ 46), the method comprising:
obtaining monitor data ("measurement data", ¶ 71) from the one device 120 (including 'parameter sensors 510', fig.5B, ¶ 49), the monitor data (provided via parameter sensors 510, ¶ 55) indicative of a physical condition of the base plate (sensors 510 “embedded within flange 420”, see ¶ 50, “stretch sensors” that "detect changes in resistance", "pressure exerted by the filling bag", and "Level measuring", ¶ 56)
obtaining context data 220 ('patient related data', fig.2, ¶ 80, 83) indicative of a context in which the ostomy appliance is operating ("The database 220 can further include information on...user input data relating to foods consumed and activity level and duration", ¶ 80, 83),
determining one or more future operating states ("trends", ¶ 82) of the ostomy appliance based on the monitor data ("measurement data" 	¶ 71, from 510) and the context data 220 ('patient related data', 	fig.2, ¶ 80) ("The knowledge module 230 processes information from the database 220 and one or more external data sources to determine personalized clinical and nutritional decision analytics...the knowledge module 230 may include code for predicting trends based on effluent parameters and summary snapshots", ¶ 81-82),
communicating the one or more future operating states ("trends" or projected rate, ¶ 82, 86) ("several messages can be sent based on the projected fill rate", ¶ 86).
Angelides teaches a future operating state ("trends" or projected rate, ¶ 82, 86) is indicative of future performance of a specific aspect of the base plate 420 ('mounting plate', fig.4B, ¶ 46) of the ostomy appliance ("several messages can be sent based on the projected fill rate", ¶ 86) and teaches a physical condition of the base plate, but Angelides fails to explicitly teach a future operating state is indicative of future adhesive performance of the base plate and monitoring a physical condition of an adhesive layer of the base plate. 
Davis discloses a leak detection sensor, and teaches a future operating state is indicative of future adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1) of the base plate of the ostomy appliance. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides such that a future operating state is indicative of future adhesive performance of the base plate and to monitor a physical condition of an adhesive layer of the base plate as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing an ostomy emergency in which the patient’s stoma is exposed to the ambient environment. 

Regarding Claims 2-4, Angelides teaches the current ("real-time information and intervention", ¶ 73) and future operating states ("trends" or projected rate, ¶ 82, 86), and determining a current operating state ("periodically receives measurements from the mobile application via the data processor and the measurement communicator on the fill levels of the collection bag...provide real-time information and intervention to the stoma patient", ¶ 73) based on the monitor data ("measurement data" ¶ 71, from 510) and/or the context data 220 ('patient related data', fig.2, ¶ 80, 83), but fails to teach that the current and future operating states comprise a quality of adhesion. Davis teaches monitoring a quality of adhesion ("system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; Note: leakage of fluid beneath the adhesive layer would be indicative of the quality of the adhesive layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides such that the current and future operating states would comprise a quality of adhesion, as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch as an indication of a quality of adhesion which is useful to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing an ostomy emergency in which the patient’s stoma is exposed to the ambient environment. 

Regarding Claim 5, Angelides teaches communicating the future operating state ("trends" or projected rate, ¶ 82, 86) ("several messages can be sent based on the projected fill rate", ¶ 86) comprises communicating the future operating state in a first application 200 ('platform', fig.1, ¶ 44)("a wireless stoma care management platform 200 residing on a computer that maintains a patient related database, correlates the measurement data, information on external data sources and patient responses to queries in order to develop a health metric for the stoma patient, and periodically advises the patient of needed actions as well as to provide reminders, advice and coaching", ¶ 44), wherein the first application 200 is an ostomy user application installed on the accessory device 210/710 ('mobile device', fig.7A, ¶ 103; Note: 'mobile device' 210 and 710 are analogous).

Regarding Claim 6, Angelides teaches obtaining the context data 220 ('patient related data', fig.2, ¶ 80, 83) comprises obtaining the context data 220 from a second application ("external data sources can include a laboratory, insurance companies, media companies, call enters, care providers, account administrators, durable ostomy equipment (DME) suppliers, and other sources", ¶ 81) different from the first application 200.

    PNG
    media_image1.png
    706
    1264
    media_image1.png
    Greyscale

Annotated Figure 8 of Angelides

Regarding Claim 7, Angelides teaches obtaining the context data 220 ('patient related data', fig.2, ¶ 80, 83) comprises:
displaying a user interface field (Note: empty gray boxes where the patient can enter information, see annotated fig.8; "information for identifying a patient, such as email, user id, phone, first and last names, ostomy condition, age, company name are entered in the user portal 240", ¶ 100) in a first application user interface 240 ('user portal', fig.8, ¶ 100) of the first application 200 ('platform', fig.1, ¶ 44), wherein the user interface field (gray boxes of annotated figure 8) is configured to accept discourse input ("information for identifying a patient, such as email, user id, phone, first and last names, ostomy condition, age, company name are entered in the user portal 240", ¶ 100),
detecting a first user input ("information for identifying a patient, such as email, user id, phone, first and last names, ostomy condition, age, company name are entered in the user portal 240", ¶ 100) on the user interface field (gray boxes of annotated figure 8), and
determining the context data 220 ('patient related data', fig.2, ¶ 80, 83) based on the detected first user input ("information for identifying a patient, such as email, user id, phone, first and last names, ostomy condition, age, company name are entered in the user portal 240", ¶ 100; Note: 220 is in fluid communication with 240 via 230).

Regarding Claims 8 and 10-14, Angelides teaches obtaining the context data 220 ('patient related data', fig.2, ¶ 80, 83) comprises obtaining calendar data ("measurement date", ¶ 95) from a calendar application installed on the accessory device 210/710 ('mobile device', fig.7A, ¶ 103) ("The contextual metadata further comprises at least...a measurement date", ¶ 95), environment data ("record changes in the temperature of the bag and/or the stoma effluent or bag contents", ¶ 59), nutritional data ("The database 220 can further include information on...user input data relating to foods consumed", ¶ 80), medicine intake data ("portal 240 can be used to display information on a patient's...medications", ¶ 84), health data ("user's personalized health profile", ¶ 83), activity data ("The database 220 can further include information on...activity level", ¶ 80).

Regarding Claim 15, Angelides teaches obtaining the context data 220 ('patient related data', fig.2, ¶ 80, 83) comprises obtaining the context data 220 over a time period ("The database 220 can further include information on ...the time period with ostomy", ¶ 80) and wherein a processor 150 ('data processor', fig.1, ¶ 44) of the accessory device 210/710 ('mobile device', fig.7A, ¶ 103) is configured to store the context data 220 ('patient related data', fig.2, ¶ 80, 83) received over the time period in a memory ("The platform includes a memory", ¶ 16) of the accessory device 210/710 and remotely on a storage server ("server or portal 240", ¶ 73).

Regarding Claim 16, Angelides teaches communicating the one or more future operating states ("trends" or projected rate, ¶ 82, 86) comprises displaying, via the display ('display screen', fig.7C, ¶ 71), a first user interface object (fig.7C illustrates "measurement of fluid levels" (¶ 110) that are visually represented; "visual representation of one or more parameters 1120" in fig.11) indicative of one or more future operating states ("trends" or projected rate, ¶ 82, 86).

Regarding Claim 17, Angelides teaches communicating the future operating state ("trends" or projected rate, ¶ 82, 86) comprises displaying, via the display ('display screen', fig.7C, ¶ 71), a notification indicative of one or more future operating states ("several messages can be sent", ¶ 86; Note: suggests that messages would have to be displayed on the display in order for them to be sent to the patient and for the patient to view them in order to take action on the messages).

Regarding Claim 18, Angelides teaches displaying, via the display ('display screen', fig.7C, ¶ 71), a second user interface object prompting the user (Note: the user, in this case, is the health care provider) to provide an indicator (an alert; "a value can be sent from the measurement communicator 530 to the mobile device 710 to indicate the fill level of the collection bag 110", ¶ 111) as to whether a trend (Note: trend would be a full ostomy bag state, not full ostomy bag state, or a potentially full ostomy bag state detected) in the determined one or more future operating states ("trends" or projected rate, ¶ 82, 86) is incorrect (Note: The health care provider would remotely determine if action is necessary on behalf of the patient; "facilitate remote tracking by health care professionals by allowing hospitalized patients and nursing stations with multiple ostomy patients (such as an oncology section) to automatically alert the nursing station that a bag needs changing", ¶ 89).

Regarding Claims 19-20, Angelides teaches detecting a second user input ("the patient may be invited to schedule a session with his Sherpa or caregiver 1170", ¶ 116; Note: scheduling a session with the patient's sherpa/caregiver would require interacting with 240) selecting the first user interface object (fig.7C illustrates "measurement of fluid levels" (¶ 110) that are visually represented) or the notification; in response to detecting the second user input opening the ostomy user application 200 ('platform', fig.1, ¶ 44), displaying in the first application user interface 240 ('user portal', fig.8, ¶ 100), a third user interface object (display on screen depicted in fig.7A-7B) representing the current operating state ("real-time information and intervention", ¶ 73) of the ostomy appliance 420 ('mounting plate', fig.4B, ¶ 46).

Regarding Claim 21, Angelides teaches the first application user interface 240 ('user portal', fig.8, ¶ 100) comprises the user interface field (empty boxes of annotated figure 8) configured to accept discourse input ("information for identifying a patient, such as email, user id, phone, first and last names, ostomy condition, age, company name are entered in the user portal 240", ¶ 100).

Regarding Claim 22, Angelides teaches an ostomy system, comprising an accessory device 210 (“mobile device 210 may include a smart phone”, see fig. 1 and [0071]) or accessory device 710 ('mobile device 710 can be a mobile phone', fig.7A, ¶ 1034) and one device (including at least "collection bag", ¶ 103), wherein the one device comprises a monitor device 120 (including 'parameter sensors 510', fig.5B, ¶ 49) and an ostomy appliance configured to be placed on a skin surface of a user ("mounting plate 420 (such as shown in FIG. 4C), commonly called a flange, wafer or baseplate", ¶ 46; Note: ostomy appliances are well-known in the art to be placed on a skin surface of a user), wherein the ostomy appliance comprises a base plate 420 ('mounting plate', fig.4B, ¶ 46), and wherein the accessory device 210/710 ('mobile device', fig.7A, ¶ 103) comprises:
a memory ("The platform includes a memory", ¶ 16);
a processor 150 ('data processor', fig.1, ¶ 44) operatively connected to an 	interface (the screen of 210/710) and to the memory ("The platform ¶ 200 includes a memory", ¶ 16)(fig.1 illustrates 150 fluidly connected to 210, which is connected to 200 (which includes the memory)), the ostomy interface ("a communication conduit 630, such as an optical fiber or a wire or any other communication transport conduit", ¶ 51) being configured to 	communicate with the one or more devices ("collection bag", ¶ 103) of the ostomy system (fig.3);
wherein the interface (the screen of 210/710) comprises a display ('display screen', fig.7C, ¶ 71);
wherein the interface (the screen of 210/710) is configured to obtain monitor data ("measurement data", ¶ 71) from the one or more devices 510 ('parameter sensors', fig.5B, ¶ 49), the monitor data (provided via parameter sensors 510, ¶ 55) indicative of a physical condition of the base plate (sensors that "detect changes in resistance", "pressure exerted by the filling bag", and "Level measuring", ¶ 56), wherein the processor 150 ('data processor', fig.1, ¶ 44) is configured to:
obtaining context data 220 ('patient related data', fig.2, ¶ 80, 83) indicative of a context in which the ostomy appliance is operating ("The database 220 can further include information on...user input data relating to foods consumed and activity level and duration", ¶ 80, 83),
determine one or more future operating states ("trends", ¶ 82) of the ostomy appliance based on the monitor data ("measurement data" 	¶ 71, from 510) and the context data 220 ('patient related data', 	fig.2, ¶ 80) ("The knowledge module 230 processes information from the database 220 and one or more external data sources to determine personalized clinical and nutritional decision analytics...the knowledge module 230 may include code for predicting trends based on effluent parameters and summary snapshots", ¶ 81-82), and
wherein the interface (the screen on 210/710) is configured to communicate the one 	or more future operating states ("trends" or projected rate, ¶ 82, 86) ("several 	messages can be sent", ¶ 86).
Angelides teaches a future operating state ("trends" or projected rate, ¶ 82, 86) is indicative of future performance of a specific aspect of the base plate 420 ('mounting plate', fig.4B, ¶ 46) of the ostomy appliance ("several messages can be sent based on the projected fill rate", ¶ 86), but Angelides fails to explicitly teach a future operating state is indicative of future adhesive performance of the base plate and monitoring a physical condition of an adhesive layer of the base plate. 
Davis teaches a leak detection sensor and a future operating state is indicative of future adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1) of the base plate of the ostomy appliance. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides such that a future operating state is indicative of future adhesive performance of the base plate and to monitor a physical condition of an adhesive layer of the base plate, as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch as an indication of adhesion performance which is useful to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing an ostomy emergency in which the patient’s stoma is exposed to the ambient environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view of Davis et al. and Yuen et al. (US 20160084869 A1).

Regarding Claim 9, Angelides teaches the context data 220 ('patient related data', fig.2, ¶ 80, 83), but Angelides/Davis fail to teach that the context data comprises obtaining location data. Yuen discloses a personal portable health monitoring device comprising biometric monitoring device for an ostomy patient, and teaches a location sensor for determining location data ("biometric monitoring devices may also correlate GPS-related data to a database of predetermined geographic locations that have activities associated with them for a set of predetermined conditions", ¶ 235). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides/Davis such that the context data comprises obtaining location data, as taught by Yuen, for the purpose of identifying geographical regions that increase or decrease a measurable user metric including, but not limited to, heart rate, stress, activity, level, quantity of sleep and/or caloric intake during use (see ¶ 233). 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 9-11 of the Applicant’s remarks, the Applicant amended claim 1, and argued that claims 2-21 depend from claim 1 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claim [] can be overcome in light of the previously mentioned prior art, Davis et al. (US 20160158056 A1), Angelides (US 20170140103 A1), and Yuen et al. (US 20160084869 A1), as discussed above. Additionally, since claims 2-21 depend from claim 1, they are similarly rejected as claim 1.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, with respect to the claimed "monitor data," the Office Action cites Angelides as disclosing "sensors 510 'embedded within flange 420',... 'stretch sensors' that 'detect changes in resistance', 'pressure exerted by filling bag', and 'level measuring."' Office Action, pg. 5; see also Angelides, paras. [0049]-[0050], [0055]-[0056], and [0071]. However, the cited aspects of Angelides instead relate to parameters associated with a collection bag, rather than the "physical condition of an adhesive layer of the base plate."
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Angelides teaches monitoring a physical condition of the base plate (sensors 510 “embedded within flange 420”, see ¶ 50, “stretch sensors” that "detect changes in resistance", "pressure exerted by the filling bag", and "Level measuring", ¶ 56). The paragraph of Angelides that reads “stretch sensors” that "detect changes in resistance" (¶ 56) could teach monitoring the adhesive layer of the base plate and how much that adhesive layer is stretching under tension from the base plate. However, since this is not explicitly taught in Angelides, Davis makes up for this insufficiency by teaching monitoring adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides to monitor a physical condition of an adhesive layer of the base plate as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing an ostomy emergency in which the patient’s stoma is exposed to the ambient environment.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the mere disclosure of "flex/bend and stretch sensors" (i.e., that "detect changes in resistance" as they "bend or are extended," for example as a result of the bag filling) cannot be said to specifically disclose the claimed "monitor data [that is] indicative of a physical condition of an adhesive layer of the base plate" itself.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the paragraph of Angelides that reads “stretch sensors” that "detect changes in resistance" (¶ 56) could teach monitoring the adhesive layer of the base plate and how much that adhesive layer is stretching under tension from the base plate. However, since this is not explicitly taught in Angelides, Davis makes up for this insufficiency by teaching monitoring adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides to monitor a physical condition of an adhesive layer of the base plate as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing an ostomy emergency in which the patient’s stoma is exposed to the ambient environment.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the trends described by Angelides cannot be said to be "indicative of future adhesive performance of the base plate" "based on the monitor data and the context data" (e.g., where the monitor data is "indicative of a physical condition of an adhesive layer of the base plate"), as Angelides, at best, instead discloses "predicting trends" relating to a bag (not a base plate), specifically based on "effluent parameters," in "reference to ... bag volume," or "actual measurement data of food volume/hr, volume/day and the tagging of food volumes at meal times." Angelides, paras. [0082], [0089], and [0091].
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Angelides teaches a future operating state ("trends" or projected rate, ¶ 82, 86) is indicative of future performance of a specific aspect of the base plate 420 ('mounting plate', fig.4B, ¶ 46) of the medical appliance ("several messages can be sent based on the projected fill rate", ¶ 86), but Angelides fails to explicitly teach a future operating state is indicative of future adhesive performance of the base plate. Davis teaches a future operating state is indicative of future adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1) of the base plate of the ostomy appliance. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides such that a future operating state is indicative of future adhesive performance of the base plate as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the medical appliance from becoming dislodged from the patient’s skin and causing a medical emergency in which the patient’s stoma is exposed to the ambient environment.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, while Angelides appears to describe both the determination of "personalized clinical and nutritional decision analytics" and "code for predicting trends based on effluent parameters and summary snapshots" in relation to the knowledge module, Angelides makes no indication that the "personalized clinical and nutritional decision analytics" have any bearing whatsoever on the predicted trends.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that determining one or more future operating states ("trends", ¶ 82) of the 	medical appliance is based on the monitor data ("measurement data" ¶ 71, from 510) and the context data 220 ('patient related data', fig.2, ¶ 80). Furthermore, the rejection cites ¶ 81-82, where it says “The knowledge module 230 processes information from the database 220 and one or more external data sources to determine personalized clinical and nutritional decision analytics...the knowledge module 230 may include code for predicting trends based on effluent parameters and summary snapshots”. Therefore, Angelides does indicate that the "personalized clinical and nutritional decision analytics" has bearing on the predicted trends (see underlined sections of paragraph, above). 

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, Davis is focused on determination of a present condition, i.e., a leak detected by the electrodes. Thus, Davis fails to make any future determination, much less a determination of "a future operating state [that] is indicative of future adhesive performance" "based on the monitor data and the context data" (e.g., where the monitor data is "indicative of a physical condition of an adhesive layer of the base plate").
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above. Please refer to the first response to argument on pages 16-17 for further clarification. 

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the purported motivation to combine provided by the Office Action fails to address the predictive, base plate-centric nature of the claims, instead emphasizing the instantaneous nature of Davis. It is unclear how one of skill in the art would apply the instantaneous leak detection disclosed by Davis to the analysis of "effluent parameters," in "reference to . . . bag volume," and "actual measurement data of food volume/hr, volume/day and the tagging of food volumes at meal times" disclosed by Angelides to yield the claimed subject matter.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above. The aspects of Angelides described as the analysis of "effluent parameters," in "reference to . . . bag volume," and "actual measurement data of food volume/hr, volume/day and the tagging of food volumes at meal times" is not relied upon in the rejection of Claim 1. Angelides teaches operating states and trends indicative of a specific aspect of the base plate 420, but for base plate and adhesive-centric analysis, one must turn to Davis to cure these deficiencies. Davis teaches a future operating state is indicative of future adhesive performance ("The adhesive layer of the flange gradually loses its effectiveness over time, leading to leakages having unpleasant consequences. Therefore, it is desirable to have a reliable and cost-effective system capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement", ¶ 4; "fluid leaking behind the adhesive layer may be detected by the sensor 10", ¶ 26; fig.1) of the base plate of the ostomy appliance. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Angelides such that a future operating state is indicative of future adhesive performance of the base plate as taught by Davis, for the purpose of providing suitable means capable of detecting the leakage of fluid beneath the adhesive layer of the flange of a stoma pouch to warn the patient that the pouch requires replacement (see ¶ 4), thereby preventing the base plate of the ostomy appliance from becoming dislodged from the patient’s skin and causing a medical emergency in which the patient’s stoma is exposed to the ambient environment.
Applicant’s arguments with respect to independent claims 1 and 22 has been considered but are moot in view of the new ground of rejection as fully discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /QUANG D THANH/Primary Examiner, Art Unit 3785